Case 2:19-cv-00974-JS-GRB Document 14-11 Filed 07/05/19 Page 1 of 14 PageID #: 205




                                EXHIBIT K
Case 2:19-cv-00974-JS-GRB Document 14-11 Filed 07/05/19 Page 2 of 14 PageID #: 206
                                                     Rev.com, Inc.
                                  222 Kearny St. Suite 800, San Francisco, CA, 94108
                                 T: 888-369-0701 | support@rev.com | www.rev.com              Member # 252626



                                Certification of Translation Accuracy


                 Translation of “Spencer Sheehan - Decision” from “ITALIAN” to “ENGLISH”



  We, Rev.com, Inc., a professional translation company, hereby certify that the above-mentioned
  document(s) has (have) been translated by experienced and qualified professional translators and that,
  in our best judgment, the translated text truly reflects the content, meaning, and style of the original
  text and constitutes in every respect a correct and true translation of the original document.

  This is to certify the correctness of the translation only. We do not guarantee that the original is a
  genuine document, or that the statements contained in the original document are true. Further,
  Rev.com, Inc. assumes no liability for the way in which the translation is used by the customer or any
  third party, including end users of the translation.

  A copy of the translation is attached to this certification.




                                    David Abrameto, VP of Operations

                                    Rev.com, Inc.

                                    Dated: May 27, 2019




                                                                                           Page 1 of 13
Case 2:19-cv-00974-JS-GRB Document 14-11 Filed 07/05/19 Page 3 of 14 PageID #: 207
                                                   Rev.com, Inc.
                                222 Kearny St. Suite 800, San Francisco, CA, 94108
                               T: 888-369-0701 | support@rev.com | www.rev.com                Member # 252626


                                       [crest of the Italian Republic]
  No. 6416/10 Crimes records G.R.
  No. 5/11 Preliminary Investigations Judge G.R.


                                  COURT OF NOCERA INFERIORE
                           OFFICE OF THE PRELIMINARY INVESTIGATIONS JUDGE


                                   DECREE ORDERING THE TRIAL
                                          - art. 429 of the c.p.c. -


  The Judge Ms. Giovanna Pacifico,
  At the outcome of the preliminary hearing in proceeding no. 5/11 of the Preliminary Investigations
  Judge
  By pronouncing with respect to:
  1) GIUSEPPE NAPOLETANO born on 6/10/68 in San Valentino Torio and with address for service in
  accordance with art. 161 of the cpc at the headquarters of the “Solania srl” company headquartered in
  Sarno at via Provinciale, 36
  2) Eugenio NAPOLETANO born on 2/27/33 in San Valentino Torio and with address for service in
  accordance with art. 161 of the cpc at the headquarters of the “Solania srl” company headquartered in
  Sarno at via Provinciale, 36
  3) Amalia CIRELLA born on 8/29/68 in Naples and with address for service in accordance with art. 161 of
  the cpc in Santa Maria a Vico (CE) at Via Astolella, 52

                                                                                 - absent -

  Defence Attorney: Attorney Giovanni Annunziata Court of Nocera (trusted counsel for Giuseppe
  Napoletano and Eugenio Napoletano)
  Attorney Silverio Sica Court of Salerno (trusted counsel for Giuseppe Napoletano and Eugenio
  Napoletano)
  Attorney Angelo Trombetti with law offices in Caserta (trusted counsel for Cirella)
  Attorney Angela Buanne with law offices in Caserta (trusted counsel for Cirella)

                                           DEFENDANTS

          See attachment

  (2) IDENTIFYING THE PERSONS OFFENDED IN:
  (1) Consortium safeguarding the San Marzano tomato of Agro Nocerino Sarnese – c/o Attorney Luca
  Forni with law offices in Nocera Inferiore
  [illegible signature]


                                                                                          Page 2 of 13
Case 2:19-cv-00974-JS-GRB Document 14-11 Filed 07/05/19 Page 4 of 14 PageID #: 208
                                                     Rev.com, Inc.
                                  222 Kearny St. Suite 800, San Francisco, CA, 94108
                                 T: 888-369-0701 | support@rev.com | www.rev.com              Member # 252626

  2) Agribusiness Certification Mediterranean Institute IS.ME.CERT c/o Attorney Luca Forni with law
  offices in Nocera Inferiore
  3) ADOC Consumers Association with address for service c/o Attorney Agostino La Rana Court of Naples
                                                                                - absent -

  (3) HAVING DRAWN ATTENTION TO THE ACQUISITION OF THE BELOW SOURCES OF PROOF:
  -see attachment

                                            FOR THESE REASONS

  Orders the committal for trial of Giuseppe Napoletano, Eugenio Napoletano and Amalia Cirella for the
  crimes specified above, and their appearance before the Court of Nocera Inferiore – formed by a single
  judge (Ms. Caccavale) – for the hearing of the 29th of April 2015 – at 9:00 a.m. with warning to the
  defendants that if they do not appear they shall be judged in their absence.
  Warns the parties that they must, under penalty of inadmissibility, lodge at the Court Clerk’s office of
  the hearing Judge at least seven days prior to the date set for the hearing, the list of the possible
  witnesses, experts or expert witnesses, with the indication of the circumstances the exam must focus
  on.

  Orders the notification of this order to the defendants: Giuseppe Napoletano, Eugenio Napoletano and
  Amalia Cirella

  Offended person: San Marzano Consortium DOP, ISME CERT, ADOC

  To the private parties who were not present at the preliminary hearing, at least twenty days prior to the
  date set for the trial.
  Nocera Inferiore, on 2/11/2015

                  Court Clerk Judge                       Mario Fortino Ms. Giovanna Pacifico
                  [illegible signature]                   [illegible signature]


  Transmitted copy of the Judicial Official / Judicial Police of
  __________________
  ______________________ for notification to (5)
  ______________________________
  Returned by the Court Official / Judicial Police on
  Served on (6)
  ______________________________________________________________________________
  ______________________________________________________________________________
  ___________________________




                                                                                            Page 3 of 13
Case 2:19-cv-00974-JS-GRB Document 14-11 Filed 07/05/19 Page 5 of 14 PageID #: 209
                                                     Rev.com, Inc.
                                  222 Kearny St. Suite 800, San Francisco, CA, 94108
                                 T: 888-369-0701 | support@rev.com | www.rev.com                  Member # 252626




  Criminal Proceeding No. 6416/2000 Crimes records G.R. /Form 21
                                   Having considered the foregoing request, sets the preliminary hearing
                                                                      for October 23, 2013 at [illegible time]
                                                          in the courtroom in the Court of Nocera Inferiore.
                                                                                It is hereby communicated,
                                                                               Nocera Inferiore, 3/25/2013.
                                                                      PRELIMINARY INVESTIGATIONS JUDGE
                                                                                       Ms. Giovanna Pacifico
                                                                                          [illegible signature]
                                      [crest of the Italian Republic]
                                        Public Prosecutor’s Office
                                at the Ordinary Court of Nocera Inferiore

                                        COMMITTAL FOR TRIAL REQUEST
                           - articles 416, 417 of the c.p.c., 130 Leg. Decree 271/89-

                                                                           To the preliminary hearing’s Judge
                                                                                at the Court HEADQUARTERS

                                        The Deputy Public Prosecutor;

  Having considered the proceedings records as reported above, with respect to:

  Giuseppe NAPOLETANO, born in S. Valentino Torio on 6/10/1968, with address for service in accordance
  with art. 161 of the cpc at the headquarters of the “Solania srl” company in Sarno at via Provinciale 36;
  -As L.R. and manager of the “SOLANIA srl” Company headquartered in Sarno in Via Provinciale 36, who
  put in place the product’s purchase transactions of the associated Cooperativa Solania scarl managed by
  the father and accomplice Eugenio Napoletano for the subsequent fraudulent commercialization
  (namely by selling it illegally on the market as San Marzano dop tomato)

  aided and defended by trusted Attorneys:
  1) SILVERIO SICA, with law offices in Salerno – PIAZZA CADUTI CIVILI DI GUERRA, 1
  2) GIOVANNA ANNUNZIATA, with law offices in Sarno – TOWN HALL’S SQUARE

  2. Eugenio NAPOLETANO, born in San Valentino Torio on 2/27/1933, with address for service in
  accordance with art. 161 of the cpc at the headquarters of the “Solania s.c.r.l.” cooperative in Sarno at
  via Provinciale 40;
  -as President/LR of the “Solania scarl” Cooperative that produced/transformed the product (illegally sold
  as San Marzano dop tomato) subsequently selling it to Solania srl managed by the son and accomplice
  Giuseppe Napoletano for its commercialization
                                                                                               Page 4 of 13
Case 2:19-cv-00974-JS-GRB Document 14-11 Filed 07/05/19 Page 6 of 14 PageID #: 210
                                                   Rev.com, Inc.
                                222 Kearny St. Suite 800, San Francisco, CA, 94108
                               T: 888-369-0701 | support@rev.com | www.rev.com                Member # 252626


  aided and defended by trusted Attorneys:
  1) SILVERIO SICA, with law offices in Salerno – PIAZZA CADUTI CIVILI DI GUERRA, 1
  2) GIOVANNA ANNUNZIATA, with law offices in Sarno – TOWN HALL’S SQUARE

  3. Amalia CIRELLA, born in Naples on 8/29/1968, with address for service in accordance with art. 161 of
  the cpc in Santa Maria a Vico, via Astolella no. 52;

  - as agronomist, inspector of Ismecert certification body (Agribusiness Mediterranean certification
  institute headquartered in Naples) in charge of the control, audit and certification services for the
  compliance of the production’s procedural guideline of the San Marzano dop tomato – for the
  protection and safeguard of the protected designations of origin [dop] in the interest of the consumers,
  by ensuring the uniqueness of the marked food and of the market, guaranteeing fair and equal positions
  in the commercial competition – who lent herself to preparing the fake audits on the field aimed at
  certifying contrary to the truth the compliance of the production’s procedural guideline and the regular
  origin of the San Marzano tomato product;
  - de facto operator of a public certification function;

  aided and defended by trusted Attorney GIROLAMO CASELLA, with law offices in VIA VENEZIA, 42 (A)
  [illegible]

                                                 ACCUSED

  Eugenio NAPOLETANO-Giuseppe NAPOLETANO-Amalia CIRELLA

  A) of the crime prescribed and punishable by articles 81-110-112- 515 517 .4 [quarter] of the pc
  (commercial fraud within the area of the San Marzano dop tomato), since they contributed in their
  respective roles and with the behaviors indicated even in the foregoing counts, and specifically, Eugenio
  Napoletano, in his role as LR and manager of the Solania scarl Cooperative Company – Giuseppe
  Napoletano as LR of “Solania srl”, an associated company in charge of commercializing the product
  which was supposedly made to originate from the first company, by carrying out a commercial activity,
  they put in place suitable acts aimed at non equivocally putting into circulation, commercializing and
  delivering to the buyers and consumers a product that differed by origin and quality in comparison with
  what was declared and agreed to, namely several thousand tomato cans falsely trafficked as “San
  Marzano dop tomato”, reporting counterfeit indications and names, which in reality did not have the
  connected origin in compliance with the dop production’s procedural guideline;

  -in the present case so as to fictitiously prove the regularity of the production’s procedural guidelines
  and the source of the San Marzano tomato:

  -the form-application of adherence to the control system of the San Marzano product of protected
  designation of origin of agro sarnese nocerino- grower’s sector subsequently transmitted to the
  Ismecert of Naples, was filled out or they were made to do so by Eugenio Napoletano and Giuseppe
  Napoletano, with the fake signature in full of the apparent growers-producers Natalina Cascella,


                                                                                            Page 5 of 13
Case 2:19-cv-00974-JS-GRB Document 14-11 Filed 07/05/19 Page 7 of 14 PageID #: 211
                                                     Rev.com, Inc.
                                  222 Kearny St. Suite 800, San Francisco, CA, 94108
                                 T: 888-369-0701 | support@rev.com | www.rev.com              Member # 252626

  Pasquale Laudisio, Angelo Raione, Adelaide Corrado, Michele De Filippo, Domenico Ferrante, Concetta
  Ingenito, Antonio Lenza, Antonio Odierna, and Giuseppina Sirica.

  specifically with regard to:

  1 no. 144,000 cans corresponding to 12,000 cartons – weighing 28 ounces, with brand label CENTO
  POMODORO SAN MARZANO OF AGRO SARNESE NOCERINO;
  that were produced by Cooperativa Solania scarl, commercialized in export from the port of Naples by
  the associated Solania srl to the American buyer company ALANRIC FOOD DISTRIBUTORS for the
  distribution to the consumption on that market, containing peeled tomatoes that differed by their
  origin, quality and source from what was indicated on the labels – reporting specifically and
  fraudulently, concretely implemented to deceive the good faith of the buyers, the false indication of the
  following ingredients: “San Marzano dop tomato”, and “Organic San Marzano DOP tomato” whose
  designation of origin is protected by the (EC) Regulation no. 1263/96 of the Committee of 7/1/1996 that
  protects the San Marzano tomato of agro Sarnese Nocerino,

  2) no. 1,080 cans of peeled tomato of the size of 3 kg each- with label “Solania San Marzano tomato dop
  of agro sarnese nocerino” (reporting facility code DLG7 which identifies the transformation company Di
  Lallo sc and part of the A227[illegible] batch) that were commercialized in export from the port of
  Naples by the associated Solania srl to the Indian buyer company AGRIM SALES; the peeled tomatoes
  that differed by origin, quality and source from what was falsely indicated on the labels – labels
  reporting specifically and fraudulently, concretely implemented to deceive the good faith of the buyers,
  the false indication of the following ingredients: “San Marzano dop tomato” whose designation of origin
  is protected by the (EC) Regulation no. 1263/96 of the Committee of 7/1/1996 that protects the San
  Marzano tomato of agro Sarnese Nocerino,

  - the fact perpetrated with the complicity of Amalia Cirella as inspector of the Ismecert certification
  body in charge of the audits to comply with the production’s procedural guideline, who upon instigation
  by Giuseppe Napoletano and Eugenio Napoletano – both masters of the criminal plan- falsely certified-
  with the false behaviors better described at the following counts – the existence of lands cultivated as
  San Marzano dop tomato according to the regulations of the production’s procedural guidelines, falsely
  made to appear as raw material of the finished product as San Marzano dop tomato (produced by
  Cooperativa Solania scarl and commercialized by the associated Solania srl Company); she too in fact
  contributing to, in execution of the same criminal plan, implementing suitable acts and aimed at non
  equivocally delivering to the buyer/consumers products that differed by their origin, quality and source
  from what was indicated on the label, and in violation of the regulations that protect the DOP products
  damaging the consumer persuaded to purchase due to its quality and price a product which differs from
  the one indicated as DOP,

  Verified in Naples and Agro Nocerino Sarnese in November 2010

  Eugenio NAPOLETANO – Giuseppe NAPOLETANO – Amalia CIRELLA

  B) of the crime prescribed and punishable by articles 81-110-112- 515 517 .4 [quarter] of the pc
  (commercial fraud within the area of the San Marzano dop tomato), since they cooperated with one

                                                                                            Page 6 of 13
Case 2:19-cv-00974-JS-GRB Document 14-11 Filed 07/05/19 Page 8 of 14 PageID #: 212
                                                     Rev.com, Inc.
                                  222 Kearny St. Suite 800, San Francisco, CA, 94108
                                 T: 888-369-0701 | support@rev.com | www.rev.com                Member # 252626

  another in their respective roles and with the behaviors indicated even in the foregoing counts, and
  specifically, Eugenio Napoletano, in his role as LR and manager of the Solania scarl Cooperative
  Company – Giuseppe Napoletano as LR of “Solania srl”, an associated company in charge of
  commercializing the product which was supposedly made to originate from the first company, by
  carrying out a commercial activity, they put in place suitable acts aimed at non equivocally putting into
  circulation, commercializing and delivering to the buyers and consumers a product that differed by
  origin and quality in comparison with what was declared and agreed to, namely several thousand
  tomato cans falsely trafficked as “San Marzano dop tomato”, reporting counterfeit indications and
  names, which in reality did not have the connected origin in compliance with the dop production’s
  procedural guideline;

  specifically with regard to:

  - 1) 1.225,356 packages of peeled tomatoes stored at three Solania srl storage facilities situated in the
  Municipality of San Valentino Torio , produced and sold by Cooperativa Solania to the associated Solania
  srl as “San Marzano dop tomato” and meant for the subsequent fraudulent commercialization to third
  parties, according to the consolidated illegal company procedure, through the preordered placement of
  fraudulent labels reporting the false indication of the following ingredients: “San Marzano dop tomato”
  or “organic San Marzano dop tomato”; a product which in any case differs and according to what was
  already reported in the documents concerning the re-traceability and traceability of the products
  (Delivery coupons certifying the supply of raw material by the agricultural producers to the transformer
  Cooperativa Solania reporting the express fraudulent wording of “San Marzano tomato” – production
  program and daily production schedule at Cooperativa Solania fraudulently certifying the entry (San
  Marzano tomato supply – documents/bills of sale by Cooperativa Solania to Solania srl falsely reporting
  the wording San Marzano dop tomato);


  - 2) no. 223,000 cans of peeled tomatoes produced by Cooperativa Solania and subsequently purchased
  by Solania srl that held them for the subsequent fraudulent commercialization to third parties at the
  storage facility of Nocera Inferiore of the storage company Meridionali di Nocera Superiore peeled
  tomatoes that were marked with the alphanumeric code tracing the product relative to Cooperativa
  Solania scarl (SL1) but that in reality did not appear to actually be produced at that same company since
  the raw material did not appear to enter the facilities; it concerned the product meant for the
  subsequent fraudulent commercialization to third parties, according to the consolidated illegal company
  procedure, via the preordered placement of fraudulent labels reporting the false indication of the
  following ingredients: “San Marzano dop tomato”, and “Organic San Marzano DOP;

  -the fact perpetrated with the complicity of Amalia Cirella as inspector of the Ismecert certification body
  in charge of the audits to comply with the production’s procedural guideline, who upon instigation by
  Giuseppe Napoletano and Eugenio Napoletano – both masters of the criminal plan- falsely certified-
  with the false behaviors better described at the following counts – the existence of lands cultivated as
  San Marzano dop tomato according to the regulations of the production’s procedural guidelines, falsely
  made to appear as raw material of the finished product as San Marzano dop tomato (produced by
  Cooperativa Solania scarl and commercialized by the associated Solania srl Company); she too in fact
                                                                                             Page 7 of 13
Case 2:19-cv-00974-JS-GRB Document 14-11 Filed 07/05/19 Page 9 of 14 PageID #: 213
                                                    Rev.com, Inc.
                                 222 Kearny St. Suite 800, San Francisco, CA, 94108
                                T: 888-369-0701 | support@rev.com | www.rev.com                Member # 252626

  contributing to, in execution of the same criminal plan, implementing suitable acts and aimed at non
  equivocally delivering to the buyer/consumers products that differed by their origin, quality and source
  from what was indicated on the label, and in violation of the regulations that protect the DOP products
  damaging the consumer persuaded to purchase due to its quality and price a product which differs from
  the one indicated as DOP,

  Verified in San Valentino Torio and Nocera Superiore in November 2010

  Amalia CIRELLA- Giuseppe NAPOLETANO – Eugenio NAPOLETANO



  C) of the crime prescribed and punishable by articles 110-81 of the old procedural code due to Amalia
  Cirella, as inspector of the ISMECERT certification body having carried out inspection and certification
  activities of the “San Marzano DOP tomato” cultivated lands of agro sarnese nocerino, with regard to
  the survey on the field carried out on the dates of July 20, 21 and 22, 2010 at the lands situated in the
  municipalities of Sarno, San Marzano sul Sarno and San Valentino Torio, with several implementation
  acts of the same criminal plan and in order to allow for the consummation of the commercial frauds
  referenced in the foregoing counts, falsely certified, with specific contextual inspection report, San
  Marzano tomato of Agro nocerino sarnese DOP Farmers, that she successfully verified the compliance of
  the surfaces and of the cultivated varieties and also the cultivation technique described by the
  production’s procedural guideline, and therefore the presence on the field of the San Marzano dop
  tomato kind of product ; the fact perpetrated upon instigation by Giuseppe Napoletano and Eugenio
  Napoletano interested in having the production falsely appear on agricultural lands of San Marzano DOP
  tomato, meant for Cooperativa Solania scarl for its subsequent commercialization by Solania srl –both
  proving to be the masters of the preordered fraudulent plan instigators of the entire criminal plan aimed
  at consummating the commercial frauds referenced in the foregoing counts, having as object several
  thousand tons of tomato meant for the export to Italy and abroad, falsely trafficked as “San Marzano
  dop tomato”, in reality only formally produced according to the specification/procedural guideline
  referenced in the (EC) Ruling no. 1263/96 of the Committee of 7/1/1996 which protects the San
  Marzano tomato of the agro Sarnese Nocerino, but that in reality does not have such origin and quality
  at all;

  and specifically:

  -Amalia Cirella, Ismecert inspector, drew up a fake dop farmers inspection report dated 7/22/2010,
  instigated by Eugenio and Giuseppe Napoletano, certifying, contrary to the truth, that she successfully
  verified the compliance of the surfaces and of the cultivated varieties and also the cultivation technique
  described by the production’s procedural guideline, and therefore the actual San Marzano tomato
  cultivation on the field of the property parcel of Anna Bari (fl 12 part 196 of the Municipality of Sarno)
  by grower Natalina Cascella;

  -Amalia Cirella, Ismecert inspector, drew up a fake dop farmers inspection report dated 7/21/2010,
  instigated by Eugenio and Giuseppe Napoletano, certifying, contrary to the truth, that she successfully
  verified the compliance of the surfaces and of the cultivated varieties and also the cultivation technique

                                                                                            Page 8 of 13
Case 2:19-cv-00974-JS-GRB Document 14-11 Filed 07/05/19 Page 10 of 14 PageID #: 214
                                                     Rev.com, Inc.
                                  222 Kearny St. Suite 800, San Francisco, CA, 94108
                                 T: 888-369-0701 | support@rev.com | www.rev.com                  Member # 252626

   described by the production’s procedural guideline, and therefore the actual San Marzano tomato
   cultivation on the field by Angelo Rainone of parcels 890 and 891 of the fl 12 of the Municipality of San
   Valentino Toro

   -Amalia Cirella, Ismecert inspector, drew up a fake dop farmers inspection report dated 7/20/2010,
   instigated by Eugenio and Giuseppe Napoletano, certifying, contrary to the truth, that she successfully
   verified the compliance of the surfaces and of the cultivated varieties and also the cultivation technique
   described by the production’s procedural guideline, and therefore the actual San Marzano tomato
   cultivation on the field by
   Adelaide Corrado of parcels 384 and 23 - fl 27 of the Municipality of Sarno,

   -Amalia Cirella, Ismecert inspector, drew up a fake dop farmers inspection report dated 7/19/2010,
   instigated by Eugenio and Giuseppe Napoletano, certifying, contrary to the truth, that she successfully
   verified the compliance of the surfaces and of the cultivated varieties and also the cultivation technique
   described by the production’s procedural guideline, and therefore the actual San Marzano tomato
   cultivation on the field by Michele De Filippo of parcel 52 - fl 27 of the Municipality of Sarno;

   -Amalia Cirella, Ismecert inspector, drew up a fake dop farmers inspection report dated 7/19/2010,
   instigated by Eugenio and Giuseppe Napoletano, certifying, contrary to the truth, that she successfully
   verified the compliance of the surfaces and of the cultivated varieties and also the cultivation technique
   described by the production’s procedural guideline, and therefore the actual San Marzano tomato
   cultivation on the field by Domenico Ferrante of the additional parcel fl2 no. 742 of the Municipality of
   San Valentino Torio, in addition to the actually cultivated lands fl 2 no. 39 and 385;

   -Amalia Cirella, Ismecert inspector, drew up a fake dop farmers inspection report dated 7/19/2010,
   instigated by Eugenio and Giuseppe Napoletano, certifying, contrary to the truth, that she successfully
   verified the compliance of the surfaces and of the cultivated varieties and also the cultivation technique
   described by the production’s procedural guideline, and therefore the actual San Marzano tomato
   cultivation on the field by Concetta Ingenito of parcels fl 28 part. no. 3 and 1341 and fl 27 no. 483 of the
   Municipality of Sarno;

   -Amalia Cirella, Ismecert inspector, drew up a fake dop farmers inspection report dated 7/20/2010,
   instigated by Eugenio and Giuseppe Napoletano, certifying, contrary to the truth, that she successfully
   verified the compliance of the surfaces and of the cultivated varieties and also the cultivation technique
   described by the production’s procedural guideline, and therefore the actual San Marzano tomato
   cultivation on the field by Antonio Lenza of parcels 23 part. no. 286 of the Municipality of Sarno and fl. 4
   part 602 of the Municipality of San Valentino Torio;

   -Amalia Cirella, Ismecert inspector, drew up a fake dop farmers inspection report dated 7/22/2010,
   instigated by Eugenio and Giuseppe Napoletano, certifying, contrary to the truth, that she successfully
   verified the compliance of the surfaces and of the cultivated varieties and also the cultivation technique
   described by the production’s procedural guideline, and therefore the actual San Marzano tomato
   cultivation on the field by Antonio Odierna of parcels fl. 4 part. no. 88 and 89 of the Municipality of San
   Valentino Torio; and fl 29 no. 2499 and 2500 of the Municipality of Sarno;


                                                                                               Page 9 of 13
Case 2:19-cv-00974-JS-GRB Document 14-11 Filed 07/05/19 Page 11 of 14 PageID #: 215
                                                     Rev.com, Inc.
                                  222 Kearny St. Suite 800, San Francisco, CA, 94108
                                 T: 888-369-0701 | support@rev.com | www.rev.com                  Member # 252626

   -Amalia Cirella, Ismecert inspector, drew up a fake dop farmers inspection report dated 7/21/2010,
   instigated by Eugenio and Giuseppe Napoletano, certifying, contrary to the truth, that she successfully
   verified the compliance of the surfaces and of the cultivated varieties and also the cultivation technique
   described by the production’s procedural guideline, and therefore the actual San Marzano tomato
   cultivation on the field by Giuseppina Sirinica of parcels fl. 27 part. no. 440 of the Municipality of Sarno

   In Sarno, San Marzano San Valentino Torio on the dates respectively indicated above in the month of
   July 2010 (July 19,20,21 and 22) on the occasion of the inspections on the field

   Giuseppe Napoletano – Eugenio Napoletano

   D) of the crime prescribed and punishable by articles 110-81 of the old procedural code 483, 61 no. 2 of
   the p.c. (in relation to art. 76 of PD 445/2000) since they cooperated with one another and in order to
   carry out the crimes referenced in the foregoing counts, formed and submitted, by placing the
   apocryphal signatures of the farmers/producers, various false personal sworn declarations (in
   accordance with art. 47 of pd 445/2000 of 12/25/2000), to be attached to the applications to adhere to
   the control system of the San Marzano DOP tomato product of agro sarnese-nocerino filed at Ismecert,
   for the 2010 transformation campaign of the San Marzano DOP tomato of agro sarnese-nocerino, in
   which, contrary to the truth, facts were certified of which the document was meant to prove the truth,
   namely the material availability and management of the lands indicated for the production of the San
   Marzano dop tomato according to the procedural guideline;

   Specifically:

   -the actual San Marzano tomato cultivation by Domenico Ferrante was made to appear in a false
   personal sworn declaration dated May 31, 2010 bearing his apocryphal signature, and also of the
   additional parcel fl2 no. 742 of the Municipality of San Valentino Torio, in addition to the actually
   cultivated fl2 no. 39 and 385 lands;

   -the actual San Marzano tomato cultivation by Concetta Ingenito was made to appear in a false personal
   sworn declaration dated July 29, 2010 bearing her apocryphal signature of parcels fl. 28 part no. 3 and
   1341 and fl 27 no. 483 of the Municipality of Sarno;

   -the actual San Marzano tomato cultivation by Giuseppina Sirica was made to appear in a false personal
   sworn declaration dated July 29, 2010 bearing her apocryphal signature of parcels fl. 27 part. no. 440 of
   the Municipality of Sarno;

   -the actual San Marzano tomato cultivation by Antonio Lenza was made to appear in a false personal
   sworn declaration dated July 29, 2010 bearing his apocryphal signature of parcels fl. 23 part. no. 286 of
   the Municipality of Sarno and fl. 4 part 602 of the Municipality of San Valentino Torio;

   -the actual San Marzano tomato cultivation by Michele De Filippo was made to appear in a false
   personal sworn declaration dated July 29, 2010 bearing his apocryphal signature of parcel 52 – fl 27 of
   the Municipality of Sarno;


                                                                                              Page 10 of 13
Case 2:19-cv-00974-JS-GRB Document 14-11 Filed 07/05/19 Page 12 of 14 PageID #: 216
                                                     Rev.com, Inc.
                                  222 Kearny St. Suite 800, San Francisco, CA, 94108
                                 T: 888-369-0701 | support@rev.com | www.rev.com                  Member # 252626

   In Sarno, San Marzano San Valentino Torio on the dates respectively indicated above in the months of
   May and July 2010

   THE OFFENDED PERSONS WERE IDENTIFIED IN:
   CONSORTIUM SAFEGUARDING THE TOMATO SAN MARZANO DELL’AGRO NOCERINO SARNESE DOP c/o
   of the law offices of Defence Attorney Luca Forni with law offices in Nocera Inferiore in via A. Barbarulo
   no. 71

   The acquisition of the below sources of proof is pointed out:
   1. Crime Report numbers 85/1-2010; 85/18-2010; 85-26/2010 of the Carabinieri Unit Anti-Fraud Team of
   Salerno
   2. Public Prosecutor Annotation 85/40-2010; 85/45-2010 of the Carabinieri Unit Anti-Fraud Team of
   Salerno
   3. Search and seizures reports numbers 85/2 – 85/19-2010 of the Carabinieri Unit Anti-Fraud Team of
   Salerno

   All of the other investigation documents contained in the file of the Public Prosecutor’s office.

   Having considered articles 416, 417 of the c.p.c.;



                                                   REQUESTS



   the issuance of the decree ordering the judgment against the aforementioned defendants and for the
   crimes indicated above



                                                        SENDS



   to the Secretariat for the required procedures and specifically for the transmission, together with this
   request, of the file containing the crime report, the documentation relative to the investigations carried
   out and the reports of the records potentially entered before the preliminary investigations judge.



   Nocera Inferiore, on 3/1/2013



                                         DEPUTY PUBLIC PROSECUTOR
                                                                                              Page 11 of 13
Case 2:19-cv-00974-JS-GRB Document 14-11 Filed 07/05/19 Page 13 of 14 PageID #: 217
                                            Rev.com, Inc.
                         222 Kearny St. Suite 800, San Francisco, CA, 94108
                        T: 888-369-0701 | support@rev.com | www.rev.com          Member # 252626

                                (Ms. Marielda Montefusco)

                                    [illegible signature]



                                  [illegible COURT stamp

                                     MARCH 25, 2013]




                                                                              Page 12 of 13
Case 2:19-cv-00974-JS-GRB Document Rev.com,
                                   14-11 Filed
                                            Inc. 07/05/19 Page 14 of 14 PageID #: 218
                               222 Kearny St. Suite 800, San Francisco, CA, 94108
                              T: 888-369-0701 | support@rev.com | www.rev.com          Member # 252626

[stamp:

                          NOTICE REPORT

As requested according to the record the undersigned Judicial Officer

in charge of the U.N.E.P. c/o COURT OF NOCERA INFERIORE



I have served the foregoing document ISME CERT.

c/o Attorney Luca Forni

NOC INF

By delivering certified copy of the original into his own hands]




on 3/11/2015




                                                                                    Page 13 of 13
